Citation Nr: 0840595	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for headaches, to include 
as a residual of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, on behalf of the RO in Cleveland, 
Ohio.

The October 2004 rating decision, in pertinent part, denied 
service connection for headaches and a major depressive 
disorder, and granted service connection for post-traumatic 
stress disorder (PTSD), and assigned a 30 percent disability 
rating for PTSD, effective January 30, 2004.  An April 2008 
rating decision granted service connection for depression 
(essentially by expanding the grant of service connection for 
the veteran's psychiatric disability) and increased the 
rating for the veteran's service connected psychiatric 
disability (characterized as PTSD with depression and mild 
cognitive deficit) to 100 percent disabling, effective 
January 30, 2004.


FINDING OF FACT

In correspondence received in October 2008, the veteran 
requested withdrawal of the issue of entitlement to service 
connection for headaches, to include as a residual of head 
trauma.


CONCLUSION OF LAW

As the veteran has withdrawn his Substantive Appeal as to the 
claim of entitlement to service connection for headaches, to 
include as a residual of head trauma, the Board has no 
further jurisdiction in that matter.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received in October 2008, the veteran's 
representative submitted correspondence (an October 2008 
letter form the veteran) indicating that the veteran wished 
to withdraw the appeal of entitlement to service connection 
for headaches, to include as a residual of head trauma.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In correspondence received and dated in October 2008, the 
veteran requested withdrawal of the appeal listed on the 
title page of this decision.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration; the Board has no further jurisdiction, and the 
issue of entitlement to service connection for headaches, to 
include as a residual of head trauma, must be dismissed 
without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


